SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registranto Filed by a Party other than the Registranto Check the appropriate box: o Preliminary Proxy Statement o Confidential, For Use of the Commission only n Definitive Proxy Statement (as permitted by Rule 14a-6(e)(2)) o Definitive Additional Materials o Soliciting Material Pursuant to §240.14a-12 Lakeland Industries, Inc. (Name of Registrant as Specified in its Charter) Payment of Filing Fee (Check the appropriate box): n No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount previously paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: Corporate Headquarters 701 Koehler Avenue Suite 7 Ronkonkoma, NY U.S.A. 11779-7410 Tel:631-981-9700 Fax: 631-981-9751 E-mail: info@lakeland.com www.lakeland.com Lakeland Limited-Use and Chemical Protective Clothing Customer Service 800-645-9291 Tel: 256-584-3565 Fax: 256-350-0773 Hand/Arm Protection Division Customer Service 800-645-9292 Tel: 256-350-3873 Fax: 256-353-9463 Woven Clothing Division – Fyrepel Customer Service 800-933-0115 Tel: 816-390-8086 Fax: 816-390-8224 Woven Products Division High Visibility Clothing Customer Service 888-775-5209 Tel: 610-775-0505 Fax: 610-775-7408 Lakeland Protective Wear Inc. Canada 5109 Harvestor Road Unit B-7 Burlington, Ontario L7L5Y9 800-489-9131 Tel: 905-634-6400 Fax: 905-634-6611 May 16, 2008 Dear Stockholder, I am pleased to extend to you my personal invitation to attend the 2008 Annual Meeting of Stockholders of Lakeland Industries, Inc. (the "Company") on Wednesday, June 18, 2008 at 10:00 a.m., local time, at the Holiday Inn located at 3845 Veterans Memorial Highway, Ronkonkoma, NY 11779. The accompanying Notice of Annual Meeting and Proxy Statement contain a description of the formal business to be acted upon by the stockholders. At the meeting, we intend to discuss our performance for the fiscal year ended January 31, 2008 and our plans for the current fiscal year. Certain members of the Company's Board of Directors and officers of the Company, as well as a representative of Holtz Rubenstein Reminick LLP, our independent registered public accounting firm, will be available to answer any questions you may have, or to make a statement if they wish to. While I am looking forward to seeing you at the meeting, it is very important that those of you who cannot personally attend assure that your shares are represented. I urge you therefore to sign and date the enclosed form of proxy and return it promptly in the accompanying envelope. If you attend the meeting, you may, if you wish, withdraw any proxy previously given and vote your shares in person. Sincerely, /s/ Raymond J. Smith Raymond J. Smith Chairman of the Board Lakeland Industries, Inc. L NOTICE OF ANNUAL MEETING OF STOCKHOLDERS To Be Held on Wednesday, June 18, 2008 To Our Stockholders: WHAT: Our 2008 Annual Meeting of Stockholders WHEN: Wednesday, June 18, 2008, at 10:00a.m., local time WHERE: Holiday Inn 3845
